           Case 1:19-cr-00366-LGS Document 124 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA                                       :
                                                               :
                  -v.-                                         :   19 Cr. 366 (LGS)
                                                               :
STEPHEN M. CALK,                                               :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------x


                                  NOTICE OF MOTIONS IN LIMINE

        PLEASE TAKE NOTICE, that based upon the accompanying memorandum of law, the

United States of America, by and through its undersigned counsel, hereby respectfully moves

this Court in limine for orders (1) excluding the testimony of the defense expert Dr. Andrew

Carron; (2) precluding evidence or argument that the quality of the loans, or fraud against the

defendant, are defenses to the charged bribery offense; (3) precluding evidence or argument

concerning the defendant’s prior commission of “good acts”; (4) precluding evidence of

irrelevant facts intended to elicit juror sympathy; and (5) precluding evidence or argument that

the charges against the defendant are politically or otherwise improperly motivated.
       Case 1:19-cr-00366-LGS Document 124 Filed 10/23/20 Page 2 of 2




      The Government respectfully requests oral argument on its motions.

Dated: New York, New York
       October 23, 2020
                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney

                                  By:     /s/                                _
                                          Paul M. Monteleoni
                                          Douglas S. Zolkind
                                          Benet J. Kearney
                                          Assistant United States Attorneys
                                          Tel.: (212) 637-2219/2418/2260
                                          E-mail: paul.monteleoni@usdoj.gov
                                                   douglas.zolkind@usdoj.gov
                                                   benet.kearney@usdoj.gov




                                             2
